


OPTION AGREEMENT
(English Translation)

             This Option Agreement (this "Agreement") is entered into as of
01/05/2010 between and among China between SKY ACHIEVE HOLDING LIMITED, a
company incorporated under the laws of British Virgin Islands (Party A), located
at Suite 1706, 17/F,Tower 1, China Hong Kong City, 33 Canton Road, Tsimshatsui,
Kowloon, HongKong and Beijing Guoqiang Global Science Technology Development
Limited., a company with joint stock limited liability organized under the laws
of the PRC ("Party B"), with a registered address at 3, Xijing Road, High Tech
Park, Badachu, Shijingshan District, Building 1 and STE 106C, Beijing China,
100081, Mr. KUN,LIU, chairman and shareholder of Party B ("Chairman"), and each
of the shareholders of Party B listed on Appendix 1 of this Agreement (the
"Shareholders"). In this Agreement, Party A, Party B, the Chairman and the
Shareholders are referred to collectively in this Agreement as the "Parties" and
each of them is referred to as a "Party."


RECITALS


A. Party A is a company incorporated in British Virgin Islands under the laws of
the British Virgin islands, which has the expertise in business consulting;    
B. Party B is an development, manufacture dynamic lithium battery company with
limited liability duly incorporated in Beijing, China;     C. . The Chairman and
the Shareholders are shareholders of Party B. The Chairman and the Shareholders
collectively own more than 100% of the outstanding equity interest in Party B
(each, an "Equity Interest" and collectively the "Equity Interest");     D. A
series of agreements such as the Consulting Services Agreement (the "Service
Agreement") have been entered into between Party A and Party B concurrently with
this Agreement;     E. An Equity Pledge Agreement (the "Equity Pledge
Agreement") has been entered into by the Parties concurrently herewith;     F.
The Parties are entering into this Option Agreement in conjunction with the
Pledge Agreement, Consulting Services Agreement and related agreements.


             NOW THEREFORE, the Parties to this Agreement hereby agree as
follows:

1. Option Grant




  1.1 Grant of Rights. The Chairman and the Shareholders (hereafter collectively
referred to as the "Transferor") hereby irrevocably grants to Party A an option
to purchase or cause any person designated by Party A ("Designated Persons") to
purchase, to the extent permitted under PRC Law, according to the steps
determined by Party A, at the price specified in Section 1.3 of this Agreement,
at any time from the Transferor a portion or all of the equity interests held by
Transferor in Party B (the "Option"). No option or similar right shall be
granted by Transferor to any third party other than Party A and/or the
Designated Persons. Party B hereby agrees to the granting of the Option by The
Chairman and the Shareholders to Party A and/or the Designated Persons. The
"person" set forth in this clause and this Agreement means an individual,
corporation, joint venture, partnership, enterprise, trust or a non-corporation
organization.



1

--------------------------------------------------------------------------------



  1.2 Exercise of Rights. According to the stipulations of PRC laws and
regulations, Party A and/or the Designated Persons may exercise Option by
issuing a written notice (the "Notice") to the Transferor and specifying the
equity interest purchased from Transferor (the "Purchased Equity Interest") and
the manner of purchase.         1.3 Purchase Price.


  1.3.1 For Party A to exercise the Option, the purchase price of the Purchased
Equity Interest ("Purchase Price") shall be equal to the original paid-in price
of the Purchased Equity Interest by the Transferor, unless the applicable PRC
laws and regulations require appraisal of the equity interests or stipulate
other restrictions on the purchase price of equity interests.         1.3.2 If
the applicable PRC laws require appraisal of the equity interests or stipulates
other restrictions on the purchase price of the Equity Interest at the time that
Party A exercise the Option, the Parties agree that the Purchase Price shall be
set at the lowest price permissible under the applicable laws.


  1.4 Transfer of the Purchased Equity Interest. Upon each exercise of the
Option rights under this Agreement:


  1.4.1 Party B shall convene a shareholders' meeting upon request by the
Transferor, and Transferor agrees to call such meeting. During the meeting,
resolutions shall be proposed, approving the transfer of the appropriate Equity
Interest to Party A and/or the Designated Persons;         1.4.2 The Transferor
shall, upon the terms and conditions of this Agreement and the Notice related to
the Purchased Equity Interest, enter into Equity Interest purchase agreement in
a form reasonably acceptable to Party A, with Party A and/or the Designated
Persons (as applicable);         1.4.3 The related parties shall execute all
other requisite contracts, agreements or documents, obtain all requisite
approval and consent of the government, conduct all necessary actions, without
any security interest, transfer the valid ownership of the Purchased Equity
Interest to Party A and/or the Designated Persons, and cause Party A and/or the
Designated Persons to be the registered owner of the Purchased Equity Interest.
In this clause and this Agreement, "Security Interest" means any mortgage,
pledge, the right or interest of the third party, any purchase right of equity
interest, right of acquisition, right of first refusal, right of set-off,
ownership detainment or other security arrangements, however, it does not
include any security interest created under the Equity Pledge Agreement.



2

--------------------------------------------------------------------------------



  1.5 Payment. The payment of the Purchase Price shall be determined by the
consultation of Party A and/or the Designated Persons with the Transferor
according to the applicable laws at the time of exercise of the Option.


2. Promises Relating Equity Interest.



  2.1 Promises Related to Party B. Party B, the Chairman and the Shareholders
hereby promise:


  2.1.1 Without prior written consent by Party A, not, in any form, to
supplement, change or renew the Articles of Association of Party B, to increase
or decrease registered capital of the corporation, or to change the structure of
the registered capital in any other forms;         2.1.2 According to customary
fiduciary standards applicable to managers with respect to corporations and
their shareholders, to maintain the existence of the corporation, prudently and
effectively operate the business;         2.1.3 Without prior written consent by
Party A, not, upon the execution of this Agreement, to sell, transfer, mortgage
or dispose, in any other form, any asset, legitimate or beneficial interest of
business or income of Party B, or encumber or approve any encumbrance or
imposition of any security interest on Party A's assets;         2.1.4 Without
prior written notice by Party A, not issue or provide any guarantee or permit
the existence of any debt, other than (i) the debt arising from normal or daily
business but not from borrowing; and (ii) the debt disclosed to Party A and
obtained the written consent from Party A;         2.1.5 To normally operate all
business to maintain the asset value of Party B, without taking any action or
failing to take any action that would result in a material adverse effect on the
business or asset value of Party B;         2.1.6 Without prior written consent
by Party A, not to enter into any material agreement, other than agreements in
the ordinary course of business (for purposes of this paragraph, if the amount
of the Agreement involves an amount that exceeds a hundred thousand Yuan (RMB
100,000) the agreement shall be deemed material);         2.1.7 Without prior
written consent by Party A, not to provide loan or credit loan to any others;  
      2.1.8 Upon the request of Party A, to provide all materials of operation
and finance relevant to Party B to the extent they are in possession of such
materials;



3

--------------------------------------------------------------------------------



  2.1.9 Purchase and hold insurance from an insurance company acceptable to
Party A, and the insurance amount and category shall be the same with those held
by the companies in the same industry or field, operating the similar business
and owning the similar properties and assets as Party B;           2.1.10
Without prior written consent by Party A, not to cause Party B to merge or
associate with any person, or acquire or invest in any person;           2.1.11
To notify Party A of the occurrence or the potential occurrence of the
litigation, arbitration or administrative procedure related to the assets,
business and income of Party B;           2.1.12 To cause Party B to maintain
and preserve its assets, and to execute all requisite or appropriate documents,
take all requisite or appropriate actions, and pursue all appropriate claims, or
make requisite or appropriate pleas for all claims;           2.1.13 Without
prior written notice by Party A, not to assign equity interests to shareholders
in any form; however, Party A shall distribute all or part of its distributable
profits to their own shareholders upon request by Party A;           2.1.14
According to the request of Party A, to appoint any person designated by Party A
to be the directors of Party B.


  2.2 Promises Related to Transferor. The Chairman and the Shareholders hereby
promise:


  2.2.1 Without prior written consent by Party A, not, upon the execution of
this Agreement, to sell, transfer, mortgage or dispose in any other form any
legitimate or beneficial interest of equity interest, or to approve any other
security interest set on it, with the exception of the pledge set on the equity
interest of the Transferor subject to Equity Pledge Agreement;         2.2.2
Without the prior written notice by Party A, not to decide or support or execute
any shareholder resolution at any shareholder meeting of Party B that approves
any sale, transfer, mortgage or dispose of any legitimate or beneficial interest
of equity interest, or allows any other security interest set on it, other than
the pledge on the equity interests of Transferor pursuant to Equity Pledge
Agreement;         2.2.3 Without prior written notice by Party A, the Parties
shall not agree or support or execute any shareholder resolution at any
shareholder meeting of Party B that approves Party B's merger or association
with any person, acquisition of any person or investment in any person;



4

--------------------------------------------------------------------------------



  2.2.4 To notify Party A the occurrence or the potential occurrence of the
litigation, arbitration or administrative procedure related to the equity
interest owned by them;         2.2.5 To cause the Board of Directors of Party B
to approve the transfer of the Purchased Equity Interest subject to this
Agreement;         2.2.6 In order to keep its ownership of the equity interest,
to execute all requisite or appropriate documents, conduct all requisite or
appropriate actions, and make all requisite or appropriate claims, or make
requisite or appropriate defend against fall claims of compensation;        
2.2.7 Upon the request of Party A, to appoint any person designated by Party A
to be the directors of Party B;         2.2.8 Upon the request of Party A at any
time, to transfer its Equity Interest immediately to the representative
designated by Party A unconditionally at any time and abandon its prior right of
first refusal of such equity interest transferring to another available
shareholder;         2.2.9 To prudently comply with the provisions of this
Agreement and other Agreements entered into collectively or respectively by the
Transferor, Party B and Party A and perform all obligations under these
Agreements, without taking any action or any nonfeasance that sufficiently
affects the validity and enforceability of these Agreements;


3. Representations and Warranties. As of the execution date of this Agreement
and every transferring date, Party B, the Chairman and the Shareholders hereby
jointly and severally represent and warrant collectively and respectively to
Party A as follows:



  3.1 It has the power and ability to enter into and deliver this Agreement, and
any equity interest transferring Agreement ("Transferring Agreement,"
respectively) having it as a party, for every single transfer of the Purchased
Equity Interest according to this Agreement, and to perform its obligations
under this Agreement and any Transferring Agreement. Upon execution, this
Agreement and the Transferring Agreements having it as a party will constitute a
legal, valid and binding obligation of it enforceable against it in accordance
with its terms;         3.2 To its knowledge and without independent
verification, the execution, delivery of this Agreement and any Transferring
Agreement and performance of the obligations under this Agreement and any
Transferring Agreement will not: (i) cause to violate any relevant laws and
regulations of PRC; (ii) constitute a conflict with its Articles of Association
or other organizational documents (if an entity); (iii) cause to breach any
Agreement or instruments to which it is a party or having binding obligation on
it, or constitute the breach under any Agreement or instruments to which it is a
party or having binding obligation on it; (iv) cause to violate relevant
authorization of any consent or approval to it and/or any continuing valid
condition; or (v) cause any consent or approval authorized to it to be
suspended, removed, or into which other requests be added;



5

--------------------------------------------------------------------------------





  3.3 The shares of Party B are transferable, and Party B has not permitted or
caused any security interest to be imposed upon the shares of Party B.        
3.4 Party B does not have any unpaid debt, other than (i) debt arising from its
normal business; and (ii) debt disclosed to Party A and obtained by written
consent of Party A;         3.5 Party B has complied with all PRC laws and
regulations applicable to the acquisition of assets and securities in connection
with this Agreement;         3.6 No litigation, arbitration or administrative
procedure relevant to the Equity Interests and assets of Party B or Party B
itself is in process or to be settled and the Parties have no knowledge of any
pending or threatened claim;         3.7 The Transferor bears the fair and
salable ownership of its Equity Interest free of encumbrances of any kind, other
than the security interest pursuant to the Equity Pledge Agreement.


4. Assignment of Agreement



  4.1 Party B, the Chairman and the Shareholders shall not transfer their rights
and obligations under this Agreement to any third party without the prior
written consent of the Party A.         4.2 Party B, the Chairman and the
Shareholders hereby agree that Party A shall be able to transfer all of its
rights and obligation under this Agreement to any third party with its needs,
and such transfer shall only be subject to a written notice sent to Party B, the
Chairman and the Shareholders by Party A, and no any further consent from Party
B, the Chairman and the Shareholders will be required.


5. Effective Date and Term



  5.1 This Agreement shall be effective as of the date first set forth above.  
      5.2 The term of this Agreement is ten (10) years unless the early
termination in accordance with this Agreement or other terms of the relevant
agreements stipulated by the Parties. This Agreement may be extended according
to the written consent of Party A before the expiration of this Agreement. The
term of extension will be decided unanimously through mutual agreement of the
Parties.         5.3 If Party A or Party B terminates by the expiration of its
operating period (including any extended period) or other causes in the term set
forth in Section 5.2, this Agreement shall be terminated simultaneously, except
Party A has transferred its rights and obligations in accordance with Section
4.2 of this Agreement.



6

--------------------------------------------------------------------------------




6. Applicable Law and Dispute Resolution



  6.1 Applicable Law. The execution, validity, construing and performance of
this Agreement and the resolution of disputes under this Agreement shall be
governed by the laws of PRC.         6.2 Dispute Resolution. The parties shall
strive to settle any dispute arising from the interpretation or performance in
connection with this Agreement through friendly consultation. In case no
settlement can be reached through consultation within thirty (30) days after
such dispute is raised, each party can submit such matter to China International
Economic and Trade Arbitration Commission (the "CIETAC") in accordance with its
rules. Arbitration shall take place in Beijing and the proceedings shall be
conducted in Chinese. Any resulting arbitration award shall be final conclusive
and binding upon both parties.


7. Taxes and Expenses. Each Party shall, according to the PRC laws, bear any and
all registering taxes, costs and expenses for equity transfer arising from the
preparation and execution of this Agreement and all Transferring Agreements, and
the completion of the transactions under this Agreement and all Transferring
Agreements.

8. Notices. Notices or other communications required to be given by any party
pursuant to this Agreement shall be written in English and Chinese and delivered
personally or sent by registered mail or postage prepaid mail or by a recognized
courier service or by facsimile transmission to the address of relevant each
party or both parties set forth below or other address of the party or of the
other addressees specified by such party from time to time. The date when the
notice is deemed to be duly served shall be determined as the follows: (a) a
notice delivered personally is deemed duly served upon the delivery; (b) a
notice sent by mail is deemed duly served the tenth (10th) day after the date
when the air registered mail with postage prepaid has been sent out (as is shown
on the postmark), or the fourth (4th) day after the delivery date to the
internationally recognized courier service agency; and (c) a notice sent by
facsimile transmission is deemed duly served upon the receipt time as is shown
on the transmission confirmation of relevant documents.



7

--------------------------------------------------------------------------------





Party A: SKY ACHIEVE HOLDING LIMITED Address: Suite 1706, 17/F,Tower 1, China
Hong Kong City, 33 Canton Road, Tsimshatsui, Kowloon, HongKong     Fax:
852-27890488 Phone: 852-23981826     Party B: Beijing Guoqiang Global Science
Technology Development Limited Address: 3, Xijing Road, High Tech Park, Badachu,
Shijingshan District, Building 1 and STE 106C, Beijing China, 100081     Fax:
86-010-62165587 Phone: 86-010-62165587     Chairman: To the address printed on
the signature page hereto.     Shareholders: To the respective addresses printed
on the signature pages hereto.


9. Confidentiality. The Parties acknowledge and confirm any oral or written
materials exchanged by the Parties in connection with this Agreement are
confidential. The Parties shall maintain the secrecy and confidentiality of all
such materials. Without the written approval by the other Parties (except that
written approval of the Shareholders shall not be required), any Party shall not
disclose to any third party any relevant materials, but the following
circumstances shall be excluded:



  9.1 The materials that is known or may be known by the general public (but not
include the materials disclosed by each party receiving the materials);        
9.2 The materials required to be disclosed subject to the applicable laws or the
rules or provisions of stock exchange; or         9.3 The materials disclosed by
each Party to its legal or financial consultant relating the transaction of this
Agreement, and this legal or financial consultant shall comply with the
confidentiality set forth in this Section. The disclosure of the confidential
materials by staff or employed institution of any Party shall be deemed as the
disclosure of such materials by such Party, and such Party shall bear the
liabilities for breaching the contract. This clause shall survive whatever this
Agreement is invalid, amended, revoked, terminated or unable to implement by any
reason.


10. Further Warranties. The Parties agree to promptly execute documents
reasonably required to perform the provisions and the aim of this Agreement or
documents beneficial to it, and to take actions reasonably required to perform
the provisions and the aim of this Agreement or actions beneficial to it.

11. Miscellaneous.



  11.1 Amendment, Modification and Supplement. Any amendment and supplement to
this Agreement shall only be effective is made by the Parties in writing.      
  11.2 Entire Agreement. Notwithstanding the Article 5 of this Agreement, the
Parties acknowledge that this Agreement constitutes the entire agreement of the
Parties with respect to the subject matters therein and supercede and replace
all prior or contemporaneous agreements and understandings in verb or/and in
writing.


8

--------------------------------------------------------------------------------





  11.3 Severability. If any provision of this Agreement is judged as invalid or
non-enforceable according to relevant Laws, the provision shall be deemed
invalid only within the applicable laws and regulations of the PRC, and the
validity, legality and enforceability of the other provisions hereof shall not
be affected or impaired in any way. The Parties shall, through fairly
consultation, replace those invalid, illegal or non-enforceable provisions with
valid provisions that may bring the similar economic effects with the effects
caused by those invalid, illegal or non-enforceable provisions.         11.4
Headings. The headings contained in this Agreement are for the convenience of
reference only and shall not affect the interpretation, explanation or in any
other way the meaning of the provisions of this Agreement.         11.5 Language
and Copies. This Agreement has been executed in Chinese in duplicate originals;
each Party holds one (1) original and each duplicate original shall have the
same legal effect.         11.6 Successor. This Agreement shall bind and benefit
the successor of each Party and the transferee allowed by each Party.        
11.7 Survival. Any obligation taking place or at term hereof prior to the end or
termination ahead of the end of this Agreement shall continue in force and
effect notwithstanding the occurrence of the end or termination ahead of the end
of the Agreement. Article 6, Article 8, Article 9 and Section 11.7 hereof shall
continue in force and effect after the termination of this Agreement.        
11.8 Waiver. Any Party may waive the terms and conditions of this Agreement in
writing with the signature of the Parties. Any waiver by a Party to the breach
by other Parties within certain situation shall not be construed as a waiver to
any similar breach by other Parties within other situations.                  
[SIGNATURE PAGES FOLLOW]





9

--------------------------------------------------------------------------------




SIGNATURE PAGES

             IN WITNESS WHEREOF, the parties hereof have caused this Agreement
to be executed by their duly authorized representatives as of the date first
written above.



PARTY A:

SKY ACHIEVE HOLDING LIMITED

By:    /s/ Youhua Yu             

Name: YOUHUA, YU

Title: Chairman



PARTY B:

Beijing Guoqiang Global Science Technology Development Limited

By:    /s/ Kun Liu                     

Name: KUN LIU

Title: Chairman



CHAIRMAN:

   /s/ Youhua Yu             
YOU HUA, YU


10

--------------------------------------------------------------------------------



SIGNATURE PAGE FOR SHAREHOLDERS



SHAREHOLDERS: Kun Liu



[SIGNATURES PAGES FOR SHAREHOLDERS FOLLOWS]



By:    /s/ Kun Liu                     

Name: KUN LIU






11

--------------------------------------------------------------------------------